          Case 4:19-cv-00671-KGB Document 9 Filed 09/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DANIEL CLEON BURROUGHS                                                            PETITIONER

v.                             Case No. 4:19-cv-671-KGB-BD

LUCAS EMBERTON, et al.                                                         RESPONDENTS

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 8). No objections have been filed, and the time to file

objections has passed.    After careful review, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). Accordingly, respondents’ motion to dismiss is granted (Dkt. No. 4). Mr.

Burroughs’ petition for writ of habeas corpus is dismissed, without prejudice (Dkt. No. 1).

       It is so ordered this 29th day of September, 2020.

                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
